Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 1 of 48 PAGEID #: 467



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


THE OHIO STATE UNIVERSITY,                       :
                                                 :
                 Plaintiff,                      :    Case No. 2:17-cv-01092-ALM-CMV
                                                 :
          v.                                     :    Judge Algenon L. Marbley
                                                 :
REDBUBBLE INC., et al.,                          :    Magistrate Judge Chelsey M. Vascura
                                                 :
                 Defendant.                      :


         REDBUBBLE INC.’S CROSS-MOTION FOR SUMMARY JUDGMENT AND
                MEMORANDUM IN OPPOSITION TO PLAINTIFF’S
                     MOTION FOR SUMMARY JUDGMENT

          Pursuant to Federal Rule of Civil Procedure 56, Defendant Redbubble Inc. (“Redbubble”

or “Defendant”) hereby opposes Plaintiff The Ohio State University’s (“OSU” or “Plaintiff”)

Motion for Summary Judgment (which is actually a motion for partial summary judgment, since

it does not purport to dispose of the entire case). In addition, pursuant to Federal Rule of Civil

Procedure 56, Redbubble cross-moves for summary judgment on OSU’s Complaint and on each

cause of action therein. Redbubble’s Opposition and Cross-Motion are based on the attached

Memorandum, the supporting Declarations of Arnaud Deshais (“Deshais Decl.”), Anuj Luthra

(“Luthra Decl.”), Christopher Nunn (“Nunn Decl.”), James Toy (“Toy Decl.”), Ayaire Cantil-

Voorhees (“Cantil-Voorhees Decl.”), and Kenneth B. Wilson (“Wilson Decl.”), 1 and the

materials on file in this action.




    1
        The Declarations in support of this Motion and Memorandum will be separately filed.


                                                 1
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 2 of 48 PAGEID #: 468



                                      Respectfully submitted,


                                      /s/ Gerhardt A. Gosnell II
                                      James E. Arnold, Trial Attorney   (0037712)
                                      Gerhardt A. Gosnell II            (0064919)
                                      JAMES E. ARNOLD & ASSOCIATES, LPA
                                      115 W. Main St., Fourth Floor
                                      Columbus, Ohio 43215
                                      Telephone:     (614) 460-1600
                                      Facsimile:     (614) 469-1093
                                      Email:         jarnold@arnlaw.com
                                                     ggosnell@arnlaw.com


                                      Kenneth B. Wilson (pro hac vice)
                                      COASTSIDE LEGAL
                                      455 1st Avenue
                                      Half Moon Bay, CA 94019
                                      Telephone: (650) 440-4211
                                      Email: ken@coastsidelegal.com


                                      Counsel for Defendant Redbubble, Inc.




                                       2
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 3 of 48 PAGEID #: 469



                                                  TABLE OF CONTENTS

INTRODUCTION & SUMMARY OF ARGUMENT .................................................................1
FACTUAL BACKGROUND .......................................................................................................2
          A.      Background of Defendant Redbubble......................................................................2
          B.      Redbubble Does Not Design or Upload Content Sold on the Marketplace .............4
          C.      Redbubble Did Not Sell or Offer to Sell the Accused Products ..............................5
          D.      Redbubble Does Not Print or Otherwise Manufacture Products .............................7
          E.      Redbubble Does Not Maintain Inventory of or Ship Finished Products .................8
          F.      Redbubble’s So-Called Competitors Utilize a Different Business Model...............8
          G.      Redbubble’s Substantial Efforts to Combat Piracy .................................................9
          H.      Background of this Dispute ...................................................................................15
          I.      OSU’s Purported Post-Filing Purchases ................................................................18
ARGUMENT ..............................................................................................................................21
I.        THE UNDISPUTED FACTS ESTABLISH THAT REDBUBBLE IS
          ENTITLED TO JUDGMENT AS A MATTER OF LAW ON EACH COUNT
          OF OSU’S COMPLAINT.............................................................................................. 21
          A.      First Count for Direct Trademark Infringement ....................................................21
          Summary of Argument: Redbubble is entitled to a determination on OSU’s First
          Count for direct trademark infringement as a matter of law, since OSU has not
          established and cannot establish that Redbubble used the marks at issue in
          commerce. Courts have consistently held that intermediaries or “online
          marketplaces” are not deemed “sellers” and do not otherwise “use” the marks sold
          on their sites for purposes of trademark law. Tre Milano, LLC v. Amazon.com,
          Inc., No. B234753, 2012 WL 3594380 (Cal. App. 2012); Bird v. Parsons, 289 F.
          3d 865 (6th Cir. 2002); Tiffany (NJ) Inc. v. eBay Inc., 600 F. 3d 93, 103 (2nd Cir.
          2010) Milo & Gabby, LLC v. Amazon.com, Inc., 2015 WL 4394673 (W.D. Wash.
          July 16, 2015, aff’d 693 F. App’x 879 (Fed. Cir. 2017). The Redbubble
          Marketplace provides a platform where third-party Sellers upload their listings.
          The Redbubble Marketplace platform then automatically generates the product
          page, without Redbubble’s active involvement. Redbubble requires Sellers to
          represent that they have all necessary rights in the products their selling, and that
          they are not infringing third-party intellectual property rights. Redbubble does not
          make the products offered for sale on its Marketplace. Redbubble does not sell or
          offer to sell such products; all sales and offers for sales are made by third-party
          Sellers.
          B.      Second Count for Lanham Act Unfair Competition ..............................................28
          Summary of Argument: The elements of OSU’s federal unfair competition claim
          are the same as those for its direct trademark infringement claim. See Victoria’s
          Secret Stores v. Artco Equip. Co., 194 F. Supp. 2d 704, 724, fn. 8 (S.D. Ohio


                                                                     i
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 4 of 48 PAGEID #: 470



      2002) (“the same analysis applies” to federal trademark infringement claims and
      Lanham Act unfair competition or passing off claims). For the same reason
      Redbubble is entitled to judgment in its favor on the trademark infringement
      claim, Redbubble is equally entitled to summary judgment on this claim as well.
      C.   Third Count for Counterfeiting ..............................................................................28
      Summary of Argument: A counterfeiting plaintiff must plead and prove that a
      defendant not only infringed plaintiff’s trademark, but (1) sold products with a
      “counterfeit” of the mark (i.e., “a spurious mark which is identical with, or
      substantially indistinguishable from, a registered mark”), and (2) “intentionally
      used the mark knowing it was a counterfeit.” Too, Inc. v. TJX Cos., 229 F. Supp.
      2d 825, 837 (S.D. Ohio 2002). For the same reasons Redbubble cannot be found
      to have “used” OSU’s trademarks, Redbubble also cannot be found to have
      “used” counterfeits of those trademarks. Moreover, even in the unlikely event
      that Redbubble could be found to have “used” OSU’s trademarks, no reasonable
      trier of fact could conclude that Redbubble has “intentionally” made or sold any
      product “knowing it was a counterfeit” of an OSU trademark.
      D.   Redbubble Is Entitled to Judgment in Its Favor on OSU’s Fourth Count
           for Violation of Right of Publicity Under O.R.C. Chapter 2741 ...........................30
           1.       Redbubble Is Not Liable Because It Did Not Use Mr. Meyer’s
                    Persona .........................................................................................................30
                Summary of Argument: The elements of a statutory right of publicity claim
                apply only to someone who “uses” the plaintiff’s persona for a
                commercial purpose. ORC § 2741.02(A). Redbubble has not made any use
                of Mr. Meyer’s persona. At most, the evidence of record suggests that it
                may have received a service fee as a result of third party uses of Mr.
                Meyer’s persona.
           2.       Redbubble Is Not Liable Because It Was an Intermediary..........................32
                Summary of Argument: ORC § 2741.02(E) provides that “[t]he owners or
                employees of any medium used for advertising, including but not limited
                to, a newspaper, magazine, radio or television network or station, cable
                television system, billboard, transit ad, and global communications
                network, by whom any advertisement or solicitation in violation of this
                section is published or disseminated are not liable under this section or
                section 2741.07 of the Revised Code unless it is established that those
                owners or employees had knowledge of the unauthorized use of the
                persona.” The Redbubble Marketplace qualifies as a “medium used for
                advertising” for purposes of the statute.
           3.       Redbubble Is Immune from OSU’s State Law Right of Publicity
                    Claim as an Interactive Computer Service Under Section 230 of
                    the Communications Decency Act ..............................................................33
                Summary of Argument: Section 230 of the Communications Decency Act
                (“CDA”), 47 U.S.C. § 230, specifies that “[n]o provider or user of an
                interactive computer service shall be treated as the publisher or speaker of


                                                               ii
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 5 of 48 PAGEID #: 471



             any information provided by another information content provider.” 47
             U.S.C. § 230(c)(1). ). “Section 230 bars a claim if (1) the defendant
             asserting immunity is an interactive computer service provider, (2) the
             particular information at issue was provided by another information
             content provider, and (3) the claim seeks to treat the defendant as a
             publisher or speaker of that information.” Jones v. Dirty World
             Entertainment Recordings, LLC, 755 F.3d 398, 409 (6th Cir. 2014).
                    a.     Redbubble is an interactive computer service ......................................36
                    Summary of Argument: An “interactive computer service” is defined
                    as “any information service, system, or access software provider that
                    provides or enables computer access by multiple users to a computer
                    server.” 47 U.S.C. § 230(f)(2). The undisputed facts demonstrate that
                    Redbubble satisfied the definition of an “interactive computer
                    service.” See Oberdorf v. Amazon.com, Inc., 295 F. Supp. 3d 496
                    (M.D. Pa. 2017) (noting that “[t]he Amazon Marketplace serves as a
                    sort of newspaper classified ad section, connecting potential
                    consumers with eager sellers in an efficient, modern, streamlined
                    manner” and finding the Amazon Marketplace to qualify as an
                    “interactive computer service.”)
                    b.     The accused content was provided by another information
                           content provider ....................................................................................36
                    Summary of Argument: “If a website displays content that is created
                    entirely by third parties, then it is only a service provider with respect
                    to that content – and thus is immune from claims predicated on that
                    content.” Jones, supra, 755 F.3d at 408. Here, there is no dispute that
                    the Redbubble Marketplace exclusively “displays content that is
                    created entirely by third parties,” namely the Sellers.
                    c.     OSU’s right of publicity claim seeks to treat Redbubble as a
                           publisher or speaker of the information in question .............................37
                    Summary of Argument: There is no question that OSU’s right of
                    publicity claim purports to hold Redbubble liable as a publisher or
                    speaker of the images that it contends violates Mr. Meyer’s publicity
                    rights.
      E.   OSU’S Request for a Permanent Injunction Is Both Meritless and
           Premature ...............................................................................................................38
      Summary of Argument: OSU cannot possibly be entitled to a permanent
      injunction unless and until it has obtained a determination in its favor on the
      merits. Moreover, the scope of any injunctive relief that OSU might be entitled to,
      even if it were to prevail on the merits of its claims, is unclear at this point. Before
      Redbubble is subjected to an injunction under penalty of contempt, it should have
      the opportunity to receive notice of precisely what relief is being sought, learn
      from the Court what it believes Redbubble has done wrong, and have an




                                                              iii
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 6 of 48 PAGEID #: 472



          opportunity to argue the burden associated with complying with those particular
          obligations.
          F.      OSU’S Request to Designate this Case Exceptional Is Without Merit .................39
          Summary of Argument: Under the standard set forth by the U.S. Supreme Court in
          Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749, 1756
          (2014), an exceptional case is “one that stands out from others with respect to the
          substantive strength of a party’s litigating position (considering both the
          governing law and the facts of the case) or the unreasonable manner in which the
          case was litigated.” “Considering the totality of the circumstances” as the
          Supreme Court’s opinion on Octane Fitness requires, this simply is not the “rare”
          case where a party’s legal position is so frivolous or its litigation conduct so
          unreasonable to warrant an exceptional case determination. There is substantial
          authority that supports Redbubble’s position that it cannot be held liable because
          it has not used the marks or publicity rights in question. OSU has not pointed to
          any purported wrongdoing regarding the “manner in which the case was
          litigated.”
CONCLUSION ...........................................................................................................................41
CERTIFICATE OF SERVICE ...................................................................................................42




                                                                   iv
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 7 of 48 PAGEID #: 473



                     INTRODUCTION & SUMMARY OF ARGUMENT

       Redbubble is not liable for trademark infringement with respect to products offered or

sold via the online marketplace it hosts, for the simple reason that Redbubble does not make or

sell those products or otherwise use the marks in question. While for purposes of this motion

Redbubble does not contest whether third party Sellers using the Redbubble marketplace have

committed acts of direct trademark infringement or counterfeiting of OSU’s trademarks, there is

no legal basis for assigning liability for direct infringement to an online service provider like

Redbubble.

       The dispositive facts are not disputed. Redbubble did not design or upload the allegedly

infringing content. Redbubble did not print or otherwise manufacture the products identified by

OSU as purportedly infringing in its Complaint and/or its Motion for Summary Judgment (the

“Accused Products”), nor does Redbubble own or control the facilities in which those products

were made or the equipment or processes for doing so. Redbubble never took possession,

control or ownership of or title to the Accused Products. Redbubble personnel did not pack, ship,

perform quality control on or otherwise handle those products. And Redbubble does not itself

sell or offer to sell the Accused Products. To hold Redbubble -- a party that has not made,

offered for sale or sold the allegedly infringing products -- liable for direct infringement under

the Lanham Act would be literally unprecedented.

       Redbubble’s business model differs markedly from that of SunFrog, Skreened, and other

so-called “competitors” that have been held liable for direct trademark infringement. Unlike

Redbubble, there was no dispute that both SunFrog and Skreened both made and sold the

infringing products. That conduct served as the foundation for the courts’ determinations that

those parties engaged in direct trademark infringement. But Redbubble did not engage in such

conduct. As a result, these opinions are inapposite.


                                                 1
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 8 of 48 PAGEID #: 474



       A much better comparison is to the business model of the Amazon Marketplace, which

has repeatedly been held immune from claims of direct trademark infringement because, like

Redbubble, Amazon does not sell or manufacture the products sold by third parties using its

marketplace platform. See, e.g., Milo & Gabby, LLC v. Amazon.com, Inc., 2015 WL 4394673

(W.D. Wash. July 16, 2015) (finding no direct trademark infringement because Amazon was not

the seller of the products); Tre Milano, LLC v. Amazon.com, Inc., No. B234753, 2012 WL

3594380 (Cal. App. 2012) (same). In fact, the SunFrog court explicitly distinguished SunFrog’s

business model from that of a true marketplace like Amazon or Redbubble. See H-D U.S.A., LLC

v. SunFrog LLC, 311 F. Supp. 3d 1000, 1037 (E.D. Wisc. 2018).2

       In summary, the undisputed facts demonstrate as a matter of law that Redbubble cannot

be held directly liable for either violation of the Lanham Act or violation of Ohio’s statutory

right of privacy because Redbubble does not engage in the requisite use of the content at issue,

which is a predicate element of each of these claims. As these are the only claims in this case,

Redbubble respectfully cross-moves for summary judgment on OSU’s claims, and requests entry

of judgment in its favor in this action as a matter of law.

                                  FACTUAL BACKGROUND

       A.      Background of Defendant Redbubble

       Much like the Amazon Marketplace and eBay, Redbubble is a global online marketplace

platform hosted at redbubble.com (the “Redbubble Marketplace”). [Toy Decl. Exh. A] Founded

in 2006, and publicly traded on the Australian Securities Exchange since May 2016, Redbubble

was formed with the goal to “[g]ive independent artists a meaningful new way to sell their

creations), and it operates under the stated mission of “bringing more creativity into the world.”


   2
    This is the officially published version of the case cited in OSU’s papers as H-D U.S.A.,
LLC v. SunFrog LLC, Case No. 17-cv-711-JPS (E.D. Wisc. April 12, 2018).

                                                  2
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 9 of 48 PAGEID #: 475



[Toy Decl. Exhs. A-B] The community of independent artists who use the Redbubble platform

upload and sell their creative designs on high-quality, everyday products such as apparel,

stationery, housewares, bags, wall art and so on. [Toy Decl. Exh. A] Through the Redbubble

Marketplace, independent artists are able to profit from their creativity by selling their products

to a new universe of fans, who in turn benefit by being able to purchase products that provide

them with “[a] simple but meaningful way to show the world who they are and what they care

about.” [Id.]

       The Redbubble Marketplace not only provides a platform through which products can be

listed and sold, but the Marketplace software also automatically performs various online services

to facilitate the transactions that occur through the Marketplace. In particular, the Marketplace

software connects Sellers automatically to third-party manufacturers who print and pack the

products before third-party shippers pick up the products and deliver them to customers. [Luthra

Decl. ¶ 3 and Deshais Decl. ¶ 3] The platform also provides Sellers access to third-party payment

processors who collect and process customer payments. [Luthra Decl. ¶ 4] This transaction

process is entirely Seller-directed and automated by the Redbubble Marketplace software.

[Luthra Decl. ¶ 4] Put simply, no Redbubble personnel designed or uploaded, manufactured,

offered for sale, sold, handled, distributed, or for that matter even viewed any of the Accused

Products prior to OSU identifying them during the course of this lawsuit. [Deshais Decl. ¶ 11]

       Currently, there are more than 845,000 independent third-party artists (hereinafter

referred to as the “Sellers” or “Third-Party Sellers”) offering products for sale via the Redbubble

Marketplace. [Cantil-Voorhees Decl. ¶ 2] Purchasers can browse through more than 16 million

designs on the Marketplace, and nearly 315 million products bearing these designs are currently

offered for sale by these Sellers. [Cantil-Voorhees Decl. ¶ 3]




                                                 3
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 10 of 48 PAGEID #: 476



       B.      Redbubble Does Not Design or Upload Content Sold on the Marketplace

       Redbubble did not design or upload any of the designs for the Accused Products. Rather,

all of the content offered for sale on the Redbubble Marketplace, including those designs

displayed on the Accused Products, was designed and uploaded solely by third-party Sellers,

without any participation by Redbubble. [Deshais Decl. ¶ 11; Toy Decl. ¶ 17] Redbubble was

unaware of the content of those listings prior to their upload, and it had no involvement with the

decision to offer the Accused Products. [See Luthra Decl. ¶ 9; Toy Decl. ¶ 17]

       Before a third-party Seller can upload and sell creative products on the Redbubble

Marketplace, he or she must become a registered user. [Luthra Decl. ¶ 5] All registered users are

required to comply with the Redbubble User Agreement and various published policies that

specify (1) that Sellers using the Marketplace must possess the applicable rights to upload and

sell their content on the Marketplace; (2) that the Sellers, not Redbubble, are responsible for such

content; and (3) that the third-party artists, not Redbubble, are in fact the sellers of the products

offered. [Toy Decl. Exh. C]

       A third-party Seller uploading a design to sell through the Redbubble Marketplace has

exclusive control over the design and must (among other things) specify the physical product

type(s) to which the design may be applied, set the price, and if desired by the Seller, input a

title, one or more keyword “tags” and a description. [Luthra Decl. ¶ 7] Potential customers may

use the Marketplace software’s search function to search for listings containing content of

interest to them, and search results are based on these keyword tags and title, which are created

solely by the uploading Seller – not Redbubble. [Luthra Decl. ¶ 8]

       Once a third-party Seller uploads content (and in doing so affirmatively represents for

each design that the Seller has the right to upload the design), the uploaded content generally is




                                                 4
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 11 of 48 PAGEID #: 477



displayed automatically for sale on the Marketplace.3 [Luthra Decl. ¶ 9] All of the designs for the

Accused Products were displayed automatically for sale on the Marketplace following their

upload by Sellers, without any knowledge or involvement by Redbubble. [Toy Decl. ¶ 17]

       C.      Redbubble Did Not Sell or Offer to Sell the Accused Products

       The agreements between Redbubble and the third-party Sellers using the Redbubble

Marketplace platform make clear that it is the third-party Seller, not Redbubble, that offers to sell

and sells the products listed on the Marketplace. For example, Redbubble’s User Agreement

describes how the Redbubble Marketplace enables third-party Sellers “to publish, sell, discuss

and purchase art,” among other things. There is a section of the User Agreement entitled

“Offering your art for sale on a physical product” that describes how a Seller “may offer their art

for sale on a physical product on the website by appointing Redbubble to facilitate the

transaction….” And there are several references to a Seller offering his/her product for “sale.”

There is no suggestion in the User Agreement that Redbubble is the seller of the product, or that

it offers the product for sale. [See Toy Decl. Exh. C]

       Similarly, the Redbubble Services Agreement, which is Appendix A to the User

Agreement, begins with the statement that “You wish to use Redbubble’s services to facilitate

marketing and sale of your art on a physical product. . . .” Section 3 of the Services Agreement,

entitled “Sale of your products,” goes on to provide that the third-party Seller, not Redbubble,




   3
     As discussed in more detail in Section G below, Redbubble is testing technology that allows
Redbubble to pre-screen a small volume of content for potentially infringing user-generated
content, but that technology is unproven and has yet to be fully tested. This technology was not
used for the Accused Products. [Toy Decl. ¶ 16]

                                                 5
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 12 of 48 PAGEID #: 478



determines the price for products.4 Section 5 of the Services Agreement further confirms that the

third-party Seller is in fact “the seller of the merchandise.” [Id.]

       The listing pages where products are offered for sale further confirm that the products

sold via the Marketplace are being offered by third-party Sellers, not Redbubble. As depicted in

the listings attached as Exhibit F to the Declaration of Joseph K. Dreitler in Support of Plaintiff’s

Motion for Summary Judgment (“Dreitler Decl.”), each listing on the Redbubble Marketplace

contains the Seller’s name below the image, followed by a page with the header “More Works by

[Seller]” and a selection of additional listings available from that Seller. And some listings

additionally contain to the right of the design the title followed by the phrase “by [Seller]”.

[Luthra Decl. ¶ 10] These pages corroborate what the User Agreement makes clear: all products

on the Redbubble Marketplace, including the products accused in this lawsuit, are offered and

sold by third-party Sellers, not Redbubble.

       The Redbubble Marketplace software facilitates the payment processing of sale proceeds

from customers to Sellers (as, for example, Amazon.com does for third-party sellers on the

Amazon Marketplace). [Nunn Decl. ¶ 3] More specifically, third party payment processors, like

PayPal, Stripe, or Amazon Payments, receive payment directly from customers who purchase

products via the Redbubble Marketplace. [Luthra Decl. ¶ 12] That processor forwards the funds

directly to Redbubble, which is why Redbubble’s name appears on a purchaser’s credit card

statement. [Nunn Decl. ¶ 2] The Redbubble platform software then automatically facilitates the

payment of the Seller-established margin to the Seller’s account, while Redbubble retains a fixed




   4
     Specifically, it provides that a Seller is “able to select any percentage markup you wish,
greater than or equal to zero, above the base amount but below the automated upper limit set by
Redbubble (subject to change from time to time).” The upper limit is five thousand percent
(5000%) over the base amount. [Luthra Decl. ¶ 11]

                                                  6
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 13 of 48 PAGEID #: 479



service fee (which varies by product type) for its facilitation services that is independent of the

price set by the Seller. [Nunn Decl. ¶¶ 3 and 4]

       It is important to note that Redbubble never took control of or title to the Accused

Products. As specified at Section 3.5 of Redbubble’s Services Agreement, “[a]ll items purchased

from the website are manufactured pursuant to arrangements with third party suppliers under

your instructions. This means that title and risk for loss for such items pass from you to the

customer/purchaser without passing through us . . . .” [Toy Decl. Exh. C]

       D.      Redbubble Does Not Print or Otherwise Manufacture Products

       Once an order is placed, the Redbubble Marketplace software automatically routes the

order information to a third-party manufacturer or printer (the “Manufacturer”) based on certain

criteria, such as location of the customer and the product type ordered. [Luthra Decl. ¶ 13] These

Manufacturers are independent of Redbubble; they are neither affiliates of Redbubble nor staffed

by Redbubble personnel. [Deshais Decl. ¶ 4] Redbubble does not own the facilities where

product is manufactured by these third parties, nor does Redbubble own any of the equipment or

employ any of the personnel at those facilities. [Deshais Decl. ¶ 5]

       Upon receipt of an order from the Marketplace software, the Manufacturer imprints the

design onto the product chosen by the customer, without any input or involvement from

Redbubble. [Deshais Decl. ¶ 2] No Redbubble personnel reviewed the artwork for the Accused

Products prior to printing. [Deshais Decl. ¶ 11] Nor did any such person participate in the

manufacturing process, pack or ship the printed products, perform quality control on the printed

products prior to shipment, or for that matter even see the printed products at any time before

they were picked up from the Manufacturer by third-party shippers and delivered to the end

customers. [Deshais Decl. ¶ 11]




                                                   7
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 14 of 48 PAGEID #: 480



       E.     Redbubble Does Not Maintain Inventory of or Ship Finished Products

       After a product ordered via the Redbubble Marketplace is manufactured or printed, a

third-party shipper picks up the product from the Manufacturer’s location and ships the product

directly to the customer. [Deshais Decl. ¶ 6] At all times between completion of manufacturing

and the time the product is picked up by the shipper, the product remains with the third-party

Manufacturer. [Deshais Decl. ¶ 7]

       As OSU notes in its Motion, the Redbubble name and logo does appear on the packaging

that products are shipped in; the name on the return address label is “An Artist at Redbubble,”

and the return address itself is Redbubble’s.5 This information is provided because returns and

customer service for products sold via the Redbubble Marketplace are handled by Redbubble as

a service to Sellers.   [Deshais Decl. ¶ 8] At no time during the purchasing process does

Redbubble possess or physically handle the finished products. [Deshais Decl. ¶ 9]

       F.     Redbubble’s So-Called Competitors Utilize a Different Business Model

       OSU’s Motion papers attempt to assign Redbubble “guilt by association” by repeatedly

referencing orders issued against so-called competitors of Redbubble (specifically SunFrog and

Skreened). See OSU Motion at 1-2, 8-9 and 10-11(citing to various cases filed against “several

on-demand printers with the same business model as Redbubble,” including Judge Frost’s order

in The Ohio State University v. Skreened Ltd., 16 F. Supp. 3d 905 (S.D. Ohio 2014) and the

district court opinion in H-D USA, LLC v. SunFrog LLC., 311 F. Supp. 1000 (E.D. Wisc. 2018)).

However, there are significant differences between Redbubble’s business model and the manner


   5
     As depicted in Exhibit O to the Dreitler Declaration, some garments may also be shipped
with a “hang tag” containing the Redbubble logo that is designed to be removed before the
garment is worn. However, those hang tags expressly state to the customer that the artwork is
“[c]reated just for you by an independent artist” or that the artwork is “by [NAME OF ARTIST]”
[Deshais Decl. ¶ 12] Furthermore, neither Redbubble’s name nor logo appears on any permanent
branding on the garments. [Deshais Decl. ¶ 13]

                                               8
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 15 of 48 PAGEID #: 481



in which those companies operate, differences that directly impact the legal basis for the courts’

decisions in those cases.

       Of particular relevance here, while third-party Sellers, not Redbubble, sell the products

offered on the Redbubble Marketplace, both SunFrog and Skreened unquestionably sell the

products offered via their site directly to customers. See Skreened at 908-09, 912-13, 916-17;

Sunfrog at 1038 (“SunFrog undoubtedly is the seller of the apparel and other items on its

website”). And unlike Redbubble, both SunFrog and Skreened manufacture the products sold on

their websites and their employees perform the related functions, “including servicing and

running the printers, feeding the printers with raw materials . . . , [and] handling and shipping

finished products. . . .” SunFrog at 1014-15; see also Skreened at 908, 919. Their performance of

these functions was central to the Court’s decision to impose liability for direct infringement on

SunFrog and Skreened, and distinguishes those claims from a legal standpoint from OSU’s

claims against Redbubble. See SunFrog at *1036 (pointing that unlike a marketplace like eBay,

“because SunFrog advertises and sells infringing products, operates printers that print the

products, packs them for shipping, ships them, and then processes payment, it is directly liable”);

Skreened at 917-19.

       G.      Redbubble’s Substantial Efforts to Combat Piracy

       Like with any marketplace, there is a risk that bad actors will abuse the system by

attempting to use it to sell unauthorized or counterfeit products. However, Redbubble has taken

significant steps, in excess of its legal obligations, to prevent such abuses, and it continues to

direct substantial resources toward eliminating third-party infringement on the Redbubble

Marketplace and improving Redbubble’s existing anti-piracy measures. [Toy Decl. ¶¶ 5-23,

Exhs. C, D; Cantil-Voorhees Decl. ¶¶ 6-10]




                                                9
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 16 of 48 PAGEID #: 482



       Redbubble Agreements and Policies. As an initial matter, each registered user agrees to

comply with the Redbubble User Agreement and related documents that, among other things,

reinforce that “[r]especting other people’s intellectual property is an essential principle of

Redbubble’s community.” [Toy Decl. Exh. C] To that end, Redbubble’s Sellers must confirm

that they own or have all rights to use any uploaded content and that the content “will not

infringe the intellectual property rights or any other rights of any person or entity. . . .” [Id.]

Sellers are further advised that Redbubble will promptly remove infringing listings, and “disable

and/or terminate the accounts of users who repeatedly infringe or are repeatedly charged with

infringing the . . . rights of others.” [Id.] Each time they upload listings to the Marketplace,

Sellers must also check a box affirmatively acknowledging that they “have the right to sell

products containing this artwork, including (1) any featured company’s name or logo, (2) any

featured person’s name or face, and (3) any featured words or images created by someone else.”

[Luthra Decl. ¶ 6]

       Redbubble diligently enforces these rules in accordance with a detailed IP/Publicity

Rights Policy, which it publishes on its website. [Toy Decl. ¶ 6, Exh. D] That document begins

with the following “mission statement:”

       Redbubble is a community built on respect and recognition of artists. We ask,
       rather we beg, that you remember this when you are posting work on Redbubble.
       If you make sure that all the works you upload consist of your very own, original
       ideas and are not infringing on the intellectual property or publicity rights of
       another, you will help us foster the supportive and creative environment that is
       Redbubble. AND, besides being counter to all that Redbubble stands for, stealing
       other people’s work and passing it off as your own is against the law.

[Toy Decl. Exh. D]

       The Redbubble IP/Publicity Rights Policy sets forth a “notice and takedown” scheme that

largely tracks the provisions of the Digital Millennium Copyright Act, 17 U.S.C. § 512. Boiled

down to basics, if a content owner like OSU provides notice that particular listings infringe their


                                                10
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 17 of 48 PAGEID #: 483



intellectual property or publicity rights, Redbubble promptly (i.e., typically within one business

day) removes those listings and notifies the third-party Seller who uploaded them. In accordance

with that policy, Redbubble will also “disable and/or terminate the accounts of users who

repeatedly infringe or are repeatedly charged with infringing the copyrights, trademark rights,

other intellectual property rights or publicity rights of others.” [Toy Decl. ¶ 7, Exh. D]

       Between January 1, 2014 and September 30, 2018, Redbubble received approximately

30,000 takedown requests from content owners, and pursuant to those requests, Redbubble

removed approximately 305,000 listings. [Cantil-Voorhees Decl. ¶ 4]

       Redbubble’s Proactive Policing Efforts. In addition, for certain content owners,

Redbubble’s 12-person Marketplace Integrity (or “MPI”) Team provides further assistance by

proactively policing the Redbubble Marketplace for potentially infringing content, using

screening criteria established by Redbubble. Such screening criteria are based on information

from content owners and almost always are created in collaboration with those content owners.

[Toy Decl. ¶ 8] Redbubble performs this proactive screening for OSU, but OSU has refused to

cooperate in the process, making implementation of effective screening criteria more difficult.

[Toy Decl. ¶ 9]

       In Redbubble’s proactive policing process, a member of the MPI Team creates a list of

search terms that are deemed likely to correspond to potential infringing word marks or listings.

[Toy Decl. ¶ 10] This list of search terms is typically based on a list of claimed trademarks and

other protected content provided by the content owner, and the content owner sometimes assists

in providing common misspellings of its trademarks to make the search keywords more effective.

[Id.] It is important that the content owner collaborate with Redbubble by providing it with a

complete list of what it believes its protected content is, whether that be logos, trademarks,




                                                 11
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 18 of 48 PAGEID #: 484



characters, etc., so that Redbubble can most effectively search for it and remove it from the

Marketplace. [Toy Decl. ¶ 11] For content owners like OSU who have refused to cooperate with

Redbubble in this process, however, Redbubble is forced to use its best judgment as to what

terms a content owner might use to identify colorable infringement. [Id.]

       The search terms are input into a proprietary software tool, which automatically and

continuously monitors for changes in a dynamic database of Seller-generated titles, tags and

descriptions in the Redbubble Marketplace, and in near real-time (i.e., approximately one

minutes from design upload to detection) displays the results of its searches in a user interface

for the MPI Team to review and access. [Luthra Decl. ¶ 14; Toy Decl. ¶ 12] The MPI Team

manually reviews these search results, which include images of the artwork for the listing, to

identify content that matches the policing guidelines, and is therefore potentially infringing,

based on information provided by the content owner. [Toy Decl. ¶ 12] Like the search terms,

these guidelines are typically created in collaboration with the content owner, because policing

functions most effectively if Redbubble has a full understanding of what designs a content owner

considers infringing and how broadly the content owner wishes to enforce any rights it has in

such content, in part because various content owners have different approaches to policing,

particularly as it relates to fan art, mashups, and artwork that makes critical commentary on the

content owner’s brand. [Toy Decl. ¶ 13] But if (as in the case of OSU) a content owner refuses to

work with Redbubble to create policing guidelines, Redbubble typically attempts to use its best

judgment as to what the content owner might consider colorably infringing and therefore might

want removed. [Toy Decl. ¶ 14]

       If the policing tool displays user-generated content that matches the content contained in

policing guidelines, the MPI Team will promptly remove the listing containing such content




                                               12
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 19 of 48 PAGEID #: 485



proactively and without receiving a specific takedown notice from the rightsholder. [Toy Decl.

¶ 15] In addition, the third-party Seller is automatically notified upon removal and is otherwise

treated in accordance with the IP/Publicity Rights Policy. [Id.]

        Last year Redbubble began testing a new internally developed tool that allows a small

volume of listings to be screened for potentially infringing titles or tags immediately after upload

but before they become publicly visible. [Toy Decl. ¶ 16] This tool, which Redbubble refers to as

the “ACE” tool, has limitations, because it is keyword based and does not rely on image

matching. [Id.] Thus, a human must still review each upload prior to removal to determine

whether the design matches any of the protected words or images in the policing guidelines

created in collaboration with the content owner. [Id.]       Given the high volume of designs

uploaded to the Marketplace, pre-upload screening of all listings may be logistically impractical

within a reasonable time frame, as on average over 16,000 listings are uploaded to the

Marketplace each day. [Cantil-Voorhees Decl. ¶ 5, Toy Decl. ¶ 17] This technology is still being

tested and is under review.6 [Toy Decl. ¶ 17] And even if Redbubble were able to use this

technology to attempt to pre-screen all content uploaded to the Marketplace, it would still need

information from content owners regarding what content to remove and the scope of their rights.7

[Id.]




    6
      Redbubble has also attempted to develop image matching and optical character recognition
software. While Redbubble has not yet been able to create a viable scalable solution, and
therefore has not used any such application on a significant scale, it continues to work toward
such a solution in the hope that its efforts will bear fruit. [Toy Decl. ¶ 19]
    7
      As one district court observed in an analogous situation, even a company with the resources
of Amazon.com “lacks the ability to analyze every image it receives from third party sellers,
compare the submitted image to all other copyrighted images that exist in the world, and
determine whether each submitted image infringes someone’s copyright interest.” Milo &
Gabby, LLC v. Amazon.com, Inc., 2015 WL 4394673 at *9 (W.D. Wash. July 16, 2015) aff’d 693
F. App’x 879 (Fed. Cir. 2017).

                                                13
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 20 of 48 PAGEID #: 486



       Redbubble also uses a combination of proprietary and third-party software tools that seek

to identify scaled and/or repeated abusers of the Redbubble user agreement. [Toy Decl. ¶ 20] For

instance, Redbubble uses third-party machine learning software called Sift Science to search for

user accounts that are linked to other accounts that have already been restricted or deleted for

repeat infringement, as the existence of such accounts might indicate that the applicable Sellers

have attempted to circumvent Redbubble Policies by simply creating new accounts. [Id.] These

tools also look for other Seller behavior that may indicate that a Seller is a scaled abuser or

repeat infringer, such as high content upload rates, which might indicate that the user is not a

legitimate human artist, but rather a software robot designed to upload content in bulk. [Id.]

When Sift Science detects a high-risk account, it may automatically disable the account or put it

on a watch list to by monitored by the MPI Team. [Toy Decl. ¶ 21] When an account is

disabled, all listings offered for sale by that account are automatically removed from the

Redbubble Marketplace. [Id.]

       Redbubble’s MPI Team currently conducts proactive policing for marks belonging to

OSU and nearly 200 other content owners, including some of the largest content owners in the

world, such as Disney, Warner Bros., and Universal Music Group. [Toy Decl. ¶ 22] Many of

these companies have a large and diverse portfolio of properties (i.e., copyrights, trademarks and

publicity rights), like TV shows and individual movies, and some represent a large roster of

musical artists. [Id.] In total, Redbubble’s MPI team proactively policies for almost 1,400

individual properties for these content owners, and on any given day, the MPI Team may review

over 6,000 individual designs and compare them against the policing and removal guidelines

established (in the vast majority of cases) in collaboration with these content owners. [Toy Decl.

¶ 22 and Cantil-Voorhees Decl. ¶ 6]




                                               14
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 21 of 48 PAGEID #: 487



       To date, the proactive policing efforts of the MPI Team have resulted in the disabling or

removal of over 700,000 listings from the Redbubble Marketplace, covering more than 16

million products. [Cantil-Voorhees Decl. ¶ 7] If listings in user accounts disabled by Sift Science

are accounted for, then proactive policing efforts to date have resulted in the disabling or

removal of approximately 1,700,000 listings from the Redbubble Marketplace, covering

approximately 47,200,000 products. [Cantil-Voorhees Decl. ¶ 9]8 And Redbubble has disabled

and/or terminated roughly 318,000 Seller accounts for violation of Redbubble policies, including

its IP/Publicity Rights Policy. [Cantil-Voorhees Decl. ¶ 10]

       Specifically with respect to OSU, Redbubble has disabled or removed approximately

1,440 listings under its proactive removal guidelines for OSU, covering around 27,500 products.

[Cantil-Voorhees Decl. ¶ 8]

       H.      Background of this Dispute

       OSU asserts ownership of various trademarks, including the Ohio State Athletic Logo,

the Block O, the acronym OSU, the Ohio State football uniforms and stripe patterns, the OSU

helmet leaf, the Brutus Buckeye mascot, a particular script Ohio, an O-H-I-O silhouette, and the

claimed wordmarks “Ohio State,” “Buckeyes,” “Scarlet & Gray,” and “The Ohio State

University.” OSU holds federal trademark registrations to many of these marks. OSU also claims

rights in the name and persona of OSU football coach Urban Meyer.

       On April 12, 2017, an OSU in-house attorney sent a cease and desist letter (apparently by

U.S. mail) to Redbubble’s Chief Legal Officer, Corina Davis. [Toy Decl. Exh. E] However, the

letter did not identify any particular listing that OSU contended was infringing, or identify the

   8
      These removals were accomplished by detecting and predicting patterns of abuse at the
account level, rather than via the MPI Team’s manual review of each listing. [Toy Decl. ¶ 23]
Redbubble always strives to increase the scalability of its proactive measures, so it can more
efficiently police the Redbubble Marketplace. [Id.]

                                                15
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 22 of 48 PAGEID #: 488



specific marks that OSU believed were being counterfeited. Instead, the letter merely provided

links to search results pages for the term “Buckeyes,” although many of the listings at those links

could not colorably infringe OSU’s rights. [Id.]

       The following are three examples designs with the title or tag “Buckeyes” that were

accessible on the Marketplace as of that date:




[Cantil-Voorhees Decl. ¶ 11]

       In the letter, OSU demanded that Redbubble acknowledge OSU’s rights in a series of

trademarks it listed; agree to “cease and desist in the production of any and all products bearing

the indicia of Ohio State,” without specifying those products; pull any remaining stock from

inventory and surrender it for disposal; and provide OSU with an accounting “of all Ohio State-

themed product sold toward the determination of actual damages.” [Toy Decl. Exh. E]

       Ms. Davis was out on maternity leave, but on April 20, 2017, Redbubble sent an email

response to OSU. [Toy Decl. ¶ 24, Exh. F] In that response, Redbubble advised OSU that it

wanted to address OSU’s concerns, but noted that OSU had only provided links to dynamic

search result pages, which didn’t enable Redbubble to determine the particular listings that OSU

considered to be infringing. Redbubble therefore asked OSU to specifically identify the designs




                                                   16
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 23 of 48 PAGEID #: 489



it believed were infringing by providing the URLs,9 and confirmed that it would remove any

listings that were so identified. [Toy Decl. Exh. F]

       Rather than provide the information requested in this email, on April 25, 2017, OSU’s

outside counsel, Joseph Dreitler, sent a new letter to Ms. Davis acknowledging Redbubble’s

reply but refusing to provide the URLs for any infringing designs (although it provided photos of

nine designs that OSU asserted were infringing without any other information that would enable

Redbubble to locate where among the millions of listings on the Redbubble Marketplace those

listings might be found). [Toy Decl. ¶ 26, Exh. G] OSU concluded by stating its “legal position

that it is not Ohio State’s responsibility to police [Redbubble’s] website to identify and request

removal” of infringing items, and demanded that Redbubble agree to this position by the close of

business on April 28. [Id.]

       The next day, Redbubble sent a reply to Mr. Dreitler offering additional assistance to

OSU in removing content it found objectionable. [Toy Decl. ¶ 27, Exh. H] In that reply (which

OSU referenced but did not attach to the Dreitler Declaration)10, Redbubble advised OSU that if

it was less burdensome for OSU to identify the designs appearing on the search results pages that

OSU did not consider infringing, Redbubble could remove the remaining designs on those pages.

[Id.] OSU ignored this offer as well. [Toy Decl. Exh. H]



   9
       A listing’s URL is a direct link to the design that a content owner considers infringing and
would like removed. With the URL or an item number, it is a simple matter to find and remove a
listing; this can be done in a matter of minutes. When a content owner like OSU provides a copy
of a design without the URL or item number, however, moderation is difficult because
Redbubble does not have image matching technology and therefore cannot directly find listings
with just an image. And if the content owner has found a potentially infringing design on the
Redbubble Marketplace, then that content owner presumably also has a URL and/or item
number. Providing that information dramatically simplifies the process of identifying and
removing potentially infringing designs. [Toy Decl. ¶ 25]
     10
        It appears that Mr. Dreitler attached an initial auto-response to his Declaration, rather than
the more substantive response in Toy Exhibit H.

                                                 17
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 24 of 48 PAGEID #: 490



         On December 14, 2017, some eight months after the last correspondence, and without

ever having specifically identified any of the listings that OSU contended were infringing, OSU

filed the instant case against Redbubble. [Toy Decl. ¶ 28] OSU’s Complaint asserts claims for

direct trademark infringement, unfair competition and counterfeiting under the federal Lanham

Act, and a state law claim for violation of the right of publicity of Urban Meyer, OSU’s football

coach.

         Promptly upon receiving notice of the lawsuit, Redbubble endeavored to remove any

listings containing the images identified in the Complaint or the trademarks attached to the

Complaint, although OSU still did not attach the listings it was concerned about or attach the

URLs for those listings. [Toy Decl. ¶¶ 28-29] On February 1, 2018, in a further effort to address

the concerns identified by OSU in the lawsuit, Redbubble sent OSU a spreadsheet showing the

Sellers’ names and contact information and providing sales for each listing that Redbubble had

moderated for OSU, either in response to OSU’s identification of allegedly infringing products in

the Complaint or via proactive policing. (Wilson Decl. ¶ 4) In that letter, Redbubble also offered

to work with OSU on criteria for proactively policing the Marketplace on an ongoing basis. [Id.]

OSU refused to respond to this offer, leaving Redbubble to unilaterally establish proactive

policing criteria without OSU’s assistance or input. [Wilson Decl. ¶ 4 and Toy Decl. ¶ 29]

         I.     OSU’s Purported Post-Filing Purchases

         OSU points to its identification of four allegedly infringing items (three stickers and a T-

shirt) in the nine months since this lawsuit was filed as evidence that Redbubble is intentionally

disregarding OSU’s trademark rights. While these purchases reveal some inherent limitations

with the Redbubble’s proactive policing system, limitations that Redbubble has been actively

working to resolve, they are irrelevant to the fundamental question posed by this motion, namely

whether Redbubble used OSU trademarks in commerce. Nonetheless, Redbubble feels



                                                 18
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 25 of 48 PAGEID #: 491



compelled to provide a brief explanation of these incidents to defuse any concerns the Court

might have about Redbubble’s treatment of these incidents.

        With respect to the first post-lawsuit incident, OSU purchased three allegedly infringing

stickers on April 23, 2018. [Dreitler Decl., ¶ 11, Exh. L] Unfortunately, at that time, Redbubble

had no technically feasible way to proactively police listings for all complainants prior to their

posting by third-parties to the Redbubble Marketplace. [Toy Decl. ¶ 30] As previously noted,

because uploads are not pre-screened prior to upload, and Redbubble was still in the process of

testing and expanding the use of the ACE tool, products could be offered for sale by Sellers

during the short period between the time they were uploaded and the time they were discovered
by Redbubble’s MPI Team. [Toy Decl. ¶ 30] Nonetheless, Redbubble identified and removed

each of these three listings through its own proactive policing, within 72 hours of their upload by

a third-party Seller and weeks before OSU identified them to Redbubble in the context of a May
                                       11
17, 2018 settlement demand letter.          [Cantil-Voorhees Decl. ¶ 12; Wilson Decl. ¶¶ 5-6]

Improvements in the ACE tool, which is now being used for OSU-related content, should

effectively and automatically prevent designs uploaded with certain keywords in the title or tags

from slipping through the proactive screens in the future. [Toy Decl. ¶¶ 16-18]

        These listings highlight another difficulty Redbubble faces when a content owner like

OSU refused to cooperate in the proactive policing process. Two of the three stickers purchased

post-lawsuit by OSU were transformative “mashups” of the OSU logo with pop culture icons

(the Rolling Stones tongue and the Grateful Dead skull). It is unclear whether these

transformative mashups are infringing, or whether they are legitimate parodies or otherwise


   11
       Redbubble’s records show that the seller uploaded the design for the product shown in
Exhibit O on May 23, 2018. During the three months between the upload and the time OSU
provided an image of the design in its August 15 Motion (at which time Redbubble promptly
removed it), there was a single sale of this design (aside from OSU’s purchase), on a single
sticker, with a retail sale price of $1 AUD (or about $0.75 USD). That additional purchase was
made on June 17, 2018, sixteen days after Mr. Dreitler says that OSU made its purchase. Had
OSU promptly notified Redbubble of the alleged infringement, given Redbubble’s policy and
practice of promptly removing listings upon receiving notice from a content owner, that purchase
likely would have been prevented. [Cantil-Voorhees Decl. ¶¶ 16-17]


                                                19
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 26 of 48 PAGEID #: 492



appropriate exercises of the artists’ First Amendment rights.12 [Toy Decl. ¶ 31] And neither the

mashup stickers nor the T-shirt design had been identified by OSU in its previous

correspondence as infringing content. [Id.] While Redbubble unilaterally removed all three of

these listings out of an abundance of caution, this particular example highlights the tension

between an artist’s right to expression and a content owner’s right to protect its intellectual

property, and more importantly, the difficulty that a marketplace like Redbubble has in resolving

this tension, particularly absent the cooperation of the content owner. [Id.]

        Finally, with respect to the second post-filing incident, on June 1, 2018, OSU purchased a

T-shirt containing the “O-H-I-O” cheer logo, but did not disclose this purchase to Redbubble
until this motion was filed in mid-August. Redbubble did not find this design during its proactive

policing for OSU marks because the third-party Seller did not use any OSU trademarks in the

title or tags when the Seller uploaded the design (the design was entitled “Ohio”, and the tags

were “one dollar shirt father grandpa usa american ride gift suggestion ohio”). [Cantil-Voorhees

Decl. ¶ 14] As a result, the design was not caught by Redbubble’s text-based proactive policing

process.13 [Id.] However, it is highly unlikely that users looking to purchase OSU-related content

would find this or other designs if they are not uploaded with OSU-related tags. [Cantil-

Voorhees Decl. ¶ 15] In fact, in the roughly three months between the time the Seller uploaded

the design (on May 23, 2018) and the time Redbubble removed it in response to OSU’s

identification of the design in its August 15 Motion, there was a single sale of this design (aside

from OSU’s purchase), on a single sticker, with a retail sale price of $1 AUD (or about $0.75

USD). [Cantil-Voorhees Decl. ¶ 16] And that purchase was made roughly three weeks after OSU

   12
       See, e.g., University of Alabama Bd. of Trustees vs. New Art Life, Inc., 683 F.3d 1266 (11th
Cir. 2012) (paintings, prints, calendars and mugs incorporating realistic portrayals of the
University of Alabama's trademarked football uniforms were protected by the First Amendment
and therefore did not violate the Lanham Act); ETW Corp. v. Jireh Publishing, Inc., 332 F.3d
915, 924-38 (6th Cir. 2003) (discussing applicability of the First Amendment to Lanham Act and
Ohio state law right of publicity claims); Anheuser-Busch, Inc. v. L & L Wings, Inc., 962 F. 2d
316 (4th Cir. 1992) (T-shirt design containing the Budweiser can and label mashuped up with
elements of the Myrtle Beach tourist scene could qualify as a parody).
    13
       As previously noted, Redbubble lacks image matching technology that would enable it to
locate and remove allegedly infringing designs based solely on the artwork. [Toy Decl. ¶ 19]

                                                 20
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 27 of 48 PAGEID #: 493



made its purchase; in other words, had OSU promptly notified Redbubble of the alleged

infringement, that purchase would have been prevented. [Cantil-Voorhees Decl. ¶ 17]


                                           ARGUMENT

I.     THE UNDISPUTED FACTS ESTABLISH THAT REDBUBBLE IS ENTITLED
       TO JUDGMENT AS A MATTER OF LAW ON EACH COUNT OF OSU’S
       COMPLAINT

       OSU has asserted three claims under the federal Lanham Act based on Redbubble’s

alleged use in commerce of OSU trademarks: 1) trademark infringement; 2) passing off and

unfair competition, the elements of which are identical to those for a trademark infringement

claim; and 3) trademark counterfeiting, which OSU correctly describes as “the most extreme

form of trademark infringement.” [OSU Motion at 13] OSU has also asserted a claim against

Redbubble for purportedly using images of Urban Meyer in violation of his right of publicity,

which he apparently assigned to OSU.

       The undisputed facts demonstrate as a matter of law that OSU has failed to establish that

Redbubble has made any “use,” let alone a trademark use, of the marks at issue. Surprisingly,

although Redbubble has repeatedly advised OSU that Redbubble intended to rely on lack of use

as a primary defense in this action, OSU barely references the issue in its motion. OSU’s

inability to establish this core element, as set forth in more detail below, is fatal to each of its

claims for relief, and compels entry of summary judgment in Redbubble’s favor on OSU’s

Complaint.

       A.      First Count for Direct Trademark Infringement

       The Lanham Act imposes liability for trademark infringement on “[a]ny person who

shall, without the consent of the registrant:”

               (a) use in commerce any reproduction, counterfeit, copy, or colorable
               imitation of a registered mark in connection with the sale, offering for


                                                 21
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 28 of 48 PAGEID #: 494



               sale, distribution, or advertising of any goods or services on or in
               connection with which such use is likely to cause confusion, or to cause
               mistake, or to deceive; or

               (b) reproduce, counterfeit, copy, or colorably imitate a registered mark and
               apply such reproduction, counterfeit, copy, or colorable imitation to labels,
               signs, prints, packages, wrappers, receptacles or advertisements intended
               to be used in commerce upon or in connection with the sale, offering for
               sale, distribution, or advertising of goods or services on or in connection
               with which such use is likely to cause confusion, or to cause mistake, or to
               deceive[.]

15 U.S.C. § 1114(1).

        Redbubble is entitled to a determination on OSU’s First Count for direct trademark

infringement as a matter of law, since OSU has not established and cannot establish that

Redbubble used the marks at issue in commerce.14 As OSU correctly noted at page 13 of its

Motion, a trademark infringement plaintiff bears the burden of showing, among other things, that

“the defendant used the mark in commerce.” Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609

(6th Cir. 2009). While selling an infringing product may give rise to liability, “it is clear that ‘a

transactional intermediary is not treated as a seller,’ that is, ‘parties [who] act as intermediaries

for a transaction and do not buy and resell the commodities’ are not direct sellers and are not

directly liable for infringement under the [Lanham Act].” Tre Milano, LLC v. Amazon.com, Inc.,

No. B234753, 2012 WL 3594380 (Cal. App. 2012) (quoting GMA Accessories, Inc. v. BOP,

LLC, 765 F. Supp. 2d 457, 464 (S.D.N.Y. 2011)).


   14
       This is an action for direct trademark infringement only. OSU’s Complaint makes that
clear, as it only sets forth the elements of a claim for direct trademark infringement; it contains
none of the allegations required for a claim of contributory trademark infringement (i.e.,
knowledge of specific infringement by a third-party using Redbubble’s services and failure to
act) or vicarious trademark infringement, to the extent that such a claim is even cognizable in
this Circuit. See, e.g., Tovey v. Nike, Inc., 2013 U.S. Dist. LEXIS 16084 (N.D. Ohio February 6,
2013) (“Tovey II”) (citations omitted) (“vicarious trademark liability is a cause of action . . . not
yet recognized in the Sixth Circuit”). At page 29 of OSU’s Motion, OSU further confirms that
this is only a direct infringement case, dismissing certain Redbubble affirmative defenses as
“irrelevant to this case of trademark counterfeiting and direct infringement.”

                                                 22
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 29 of 48 PAGEID #: 495



       Indeed, to date, courts have consistently held that intermediaries or “online marketplaces”

like Redbubble are not deemed “sellers” and do not otherwise “use” the marks sold on their sites

for purposes of trademark law. See, e.g., Bird v. Parsons, 289 F. 3d 865 (6th Cir. 2002) (“The

possibility that [Defendant’s] customers might buy or sell infringing domain names [using

Defendant’s Internet auction site] does not alter the fact that [Defendant] does not use those

names”); Tiffany (NJ) Inc. v. eBay Inc., 600 F. 3d 93, 103 (2nd Cir. 2010) (affirming a finding of

no direct trademark infringement after noting that eBay never took possession of items sold

through its marketplace and did not directly sell allegedly infringing products to customers);

Milo & Gabby, LLC v. Amazon.com, Inc., 2015 WL 4394673 (W.D. Wash. July 16, 2015) aff’d

693 F. App’x 879 (Fed. Cir. 2017) (granting summary judgment that Amazon.com is not liable

for direct trademark infringement based on sale of products listed by third parties on its site); Tre

Milano, LLC v. Amazon.com, Inc., supra (holding that Amazon was not liable for direct

infringement because it was not a seller of the accused products).

       The cases involving the Amazon Marketplace are particularly relevant here, since

Amazon plays a similar (and in some ways a more active) role in the operation of its marketplace

to Redbubble. For example, in Milo & Gabby, supra, the Court described the Amazon

Marketplace as “a widely used internet service retail website” that “enables third-party vendors

to sell and distribute a variety of products to the public, while Amazon ‘fulfills’ the orders.” Milo

& Gabby, 2015 WL 4394673 at *1. The Court went on to describe the process of listing the

product for sale using language that could as easily apply to Redbubble:

               When a third-party seller wants to offer a new product for sale on the
               Amazon.com platform, the third-party seller is responsible for sending
               Amazon, via an automated file upload system, content related to the new
               product, such as a product description, an image of the product, and the
               product’s price. This content is used to automatically generate a ‘product
               detail page’ and, in some instances, to create advertisements related to the



                                                 23
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 30 of 48 PAGEID #: 496



               new product. The third-party seller is responsible for the uploaded content,
               and specifically represents and warrants that it has the right to grant
               Amazon a license to use all content, trademarks, and other materials
               provided by it. Under Amazon’s Intellectual Property Violations Policy,
               third-party sellers are responsible for ensuring that the products they offer
               for sale are legal. With respect to images, third-party sellers agree that it is
               their responsibility to ‘ensure that [they] have all necessary rights for the
               images [they] submit.

Id. at 2.

        The plaintiffs in Milo & Gabby argued that Amazon should nonetheless be held liable for

direct trademark infringement as the “real seller” of the products at issue, asserting that “(1) the

"products are advertised on the amazon.com domain"; (2) "[p]ayment is made directly to

Amazon"; (3) "Amazon issues the invoice and tracking information"; (4) "Amazon ships the

products in a box that bears the `Amazon' logo"; and (5) "Amazon broadcasts email

advertisements from its own account (not the manufacturer's) offering the knockoff.” Id. In

addition, there was no dispute that (unlike Redbubble) Amazon itself provided “fulfillment

services for the products, such as storage and shipping.” Id.

        The district court rejected plaintiffs’ arguments and granted summary judgment in favor

of Amazon on the direct trademark infringement claim. In doing so, the court reasoned that

“third-party sellers retain full title to and ownership of the inventory sold by the third party.

Plaintiffs have provided no evidence to the contrary with respect to any specific third party

involved with the products in this case. Accordingly, the Court concludes that Amazon was not

the seller of the products at issue here.” Id. at 6. See also Milo & Gabby, LLC v. Amazon.com,

Inc., 693 F. App’x 879 (Fed. Cir. 2017) (Federal Circuit noted that “Amazon did not directly

sell” the allegedly infringing product, and held that Amazon could not be deemed a seller for

purposes of copyright infringement, even though the accused product was shipped “to an

Amazon warehouse for storage and Amazon boxed up and shipped the product when a sale was



                                                 24
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 31 of 48 PAGEID #: 497



consummated on the website” because “Amazon never held title to the accused products”).

       The California Court of Appeal reached a similar conclusion in affirming the denial of a

preliminary injunction in Tre Milano, LLC v. Amazon.com, Inc., supra. There, the Court noted in

addition to hosting third-party product sales, Amazon sold its own products on its Marketplace

(although those products were not at issue); Amazon provided product descriptions and, in some

instances, a generic photograph of the item; all payments were handled through Amazon; and

some products were stored and shipped by Amazon. Nonetheless, the Court of Appeal held that

Amazon was not a direct trademark infringer, explaining that “Amazon is a service provider, not

the seller. Amazon did not currently have any [accused products] in its own inventory; those it

sold belonged to third party sellers. That Amazon provided the product description and handled

the payments did not make it a direct seller of the products.” 2012 WL 3594380 at *12.

       Like the Amazon Marketplace, the Redbubble Marketplace provides a platform where

third-party Sellers upload their listings. [Toy Decl. ¶ 17] Like the Amazon Marketplace, the

Redbubble Marketplace platform then automatically generates the listing page, without

Redbubble’s active involvement. [See, e.g., Luthra Decl. ¶ 9; Toy Decl. ¶ 7] Like Amazon,

Redbubble requires Sellers to represent that they have all necessary rights in the products they

are selling, and that they are not infringing third-party intellectual property rights. [See, e.g., Toy

Decl. Exh. C; Luthra Decl. ¶ 6] Like Amazon, Redbubble performs various services to facilitate

the functioning of the Marketplace, including payment processing, and charges a fee for those

services. [Luthra Decl. ¶ ¶ 2 and 4) Like Amazon, Redbubble does not make the products

offered for sale on its Marketplace, including specifically the Accused Products in this lawsuit.

[Deshais Decl. ¶ 11] And like Amazon, Redbubble does not sell or offer to sell such products; all

sales and offers for sales are made by third-party Sellers. [Toy Decl. ¶ 17] Indeed, Redbubble




                                                  25
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 32 of 48 PAGEID #: 498



makes even less “use” of trademarks in products sold via its Marketplace than Amazon, because

unlike Amazon, Redbubble doesn’t store any inventory of the third-party Seller’s products or

pack or ship such products. [Deshais Decl. ¶ ¶ 6 and 7) Thus, as the Amazon cases make clear,

Redbubble did not sell or otherwise “use” the OSU trademarks at issue in this case, and therefore

cannot be liable for direct infringement as a matter of law.

       While OSU repeatedly makes conclusory statements to the effect that Redbubble “has

offered to sell, and has manufactured, sold, shipped and continued to sell” infringing products,

just saying it doesn’t make it so. OSU has not offered and cannot offer any evidence that would

create a triable issue of fact that Redbubble has used the trademarks at issue. Stripping aside

OSU’s self-serving characterizations, the evidence submitted by OSU in its Motion shows

merely that OSU found listings that it contends infringe its trademark rights on the Redbubble

Marketplace; that OSU purchased products that it contends infringe its trademark rights on the

Redbubble Marketplace (although OSU did not attach the listings for the products that it

purchased); that Redbubble’s name appeared on the credit card statements for those purchases;

and that products were shipped to OSU in packaging bearing Redbubble’s branding, and one

instance contained a temporary, removable hang tag with Redbubble’s logo. [See Dreitler Decl.

¶¶ 6-12, Exhs. C-Q] None of this evidence creates a triable issue regarding Redbubble’s core

showing, supported by ample evidence, that Redbubble (as opposed to third-party Sellers and

fulfillers) did not design, upload, make, offer for sale or sell the accused products.

       A determination in favor of Redbubble in this case would be wholly consistent with the

summary judgment ruling in Ohio State University v. Skreened Ltd., 16 F. Supp. 3d 905 (S.D.




                                                 26
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 33 of 48 PAGEID #: 499



Ohio 2014), a case on which OSU heavily relies in its motion.15 As Judge Frost expressly noted

in his opinion, and unlike Redbubble, the defendant there did not dispute “whether Defendants

used trademarks ‘in commerce’ and without Plaintiff's authorization and whether Defendants

used the trademark (or an imitation of it) ‘in connection with the sale, offering for sale,

distribution, or advertising’ of goods or services.” 16 F. Supp. 3d at 916. And the defendants in

that case expressly confirmed that they printed the items in question. See, e.g., id. at 908. In

contrast, Redbubble has established that, unlike Skreened, Redbubble did not make or sell the

Accused Products, or otherwise use the accused marks. As a result, the Skreened opinion is

inapplicable to the case at hand.

        A decision in favor of Redbubble would also be consistent with the district court’s ruling

in H-D U.S.A., LLC v. SunFrog LLC, 311 F. Supp. 3d 1000 (E.D. Wisc. 2018), which OSU

discusses in detail in its motion. In that case, there was no dispute that, unlike Redbubble,

SunFrog offered for sale and sold the infringing products; it printed the infringing products on

machines that it owned and operated; and its employees handled the products as they came off of

the printers, bagged and shipped them. Id. at pp. 40-42. Given this level of involvement, the

Court correctly concluded that “because SunFrog advertises and sells infringing products,

operates printers that print the products, packs them for shipping, ships them, and then processes

payment, it is directly liable.” Id. at p. 54. Indeed, the district court in SunFrog expressly

distinguished SunFrog from a lawful marketplace like eBay, Amazon or Redbubble, citing to the

Milo & Gabby v. Amazon and Tre Milano v. Amazon opinions, and highlighting the same



   15
      Although OSU asserts that since the Skreened decision it “has successfully sued several of
Defendant’s competitors,” a review of the dockets in those cases reveals that while the parties in
two of the three cases entered into Stipulated Consent Decrees and Permanent Injunctions
(perhaps because they lacked the resources to fight), OSU did not obtain any favorable rulings on
the merits in contested proceedings in any of those cases.

                                                27
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 34 of 48 PAGEID #: 500



differences between the business models on which Redbubble is relying. Id. at pp. 54-55.

       Because the evidence of record establishes beyond question that Redbubble did not

engage in any conduct that could subject it to liability for direct trademark infringement, OSU’s

First Count for direct infringement fails as a matter of law, and judgment should be entered in

favor of Redbubble on this claim.

       B.      Second Count for Lanham Act Unfair Competition

       As noted at page 13 of OSU’s Motion, the elements of OSU’s federal unfair competition

claim are essentially the same as those for its direct trademark infringement claim. See Victoria’s

Secret Stores v. Artco Equip. Co., 194 F. Supp. 2d 704, 724, fn. 8 (S.D. Ohio 2002) (“the same

analysis applies” to federal trademark infringement claims and Lanham Act unfair competition

or passing off claims). Accordingly, and for the same reason Redbubble is entitled to judgment

in its favor on the trademark infringement claim, Redbubble is equally entitled to summary

judgment on this claim as well.

       C.      Third Count for Counterfeiting

       A Lanham Act counterfeiting claim is a narrow claim that exceeds the requirements for

an ordinary trademark infringement claim. Specifically, a counterfeiting plaintiff must plead and

prove that a defendant not only infringed plaintiff’s trademark, but (1) sold products with a

“counterfeit” of the mark (i.e., “a spurious mark which is identical with, or substantially

indistinguishable from, a registered mark”), and (2) “intentionally used the mark knowing it was

a counterfeit.” Too, Inc. v. TJX Cos., 229 F. Supp. 2d 825, 837 (S.D. Ohio 2002). OSU has

failed to offer evidence sufficient to establish either of these elements.

       As an initial matter, as OSU acknowledges at pages 13-14 of its Motion, trademark

counterfeiting, like trademark infringement, requires that a defendant “use” the mark in

commerce. See also 15 U.S.C. § 1114 (counterfeiting liability attaches to any person “who shall,


                                                  28
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 35 of 48 PAGEID #: 501



without the consent of the registrant, use in commerce” any counterfeit mark). As a result, for the

same reasons Redbubble cannot be found to have “used” OSU’s trademarks, Redbubble also

cannot be found to have “used” counterfeits of those trademarks, and summary judgment in

favor of Redbubble on this claim is appropriate.

       Moreover, counterfeiting is "the act of producing or selling a product with a sham

trademark that is an intentional and calculated reproduction of the genuine trademark." Too, 229

F. Supp. 2d at 837. Thus, to prevail on its counterfeiting claim, OSU would need to establish not

only the elements of trademark infringement, but also that Redbubble intentionally used a

counterfeit of an OSU mark while “knowing it was a counterfeit.” Id.

       OSU has not demonstrated and cannot demonstrate that Redbubble made or sold a

product “that is an intentional and calculated reproduction of the genuine trademark.” To the

contrary, as Redbubble has established, Redbubble is generally not aware of specific designs

uploaded and listed for sale by third-party Sellers on the Marketplace, including specifically the

designs for the Accused Products. [Toy Decl. ¶¶ 17, 30] Similarly, Redbubble didn’t make the

Accused Products, or even see those products at any point during the manufacturing, sale and

shipping process. [Deshais Decl. ¶ 11] While Redbubble asked OSU to provide URLs for the

listings that OSU contended were infringing to assist Redbubble in identifying, locating and

removing allegedly infringing content, OSU refused to provide that information. [See, e.g., Toy

Decl. ¶ 28] Whenever Redbubble became aware of allegedly infringing content, Redbubble

promptly removed it. [Toy Decl. ¶ 29] And Redbubble has implemented numerous proactive

measures to prevent content that OSU might consider infringing from being offered for sale on

the Redbubble Marketplace, despite OSU’s unwillingness to cooperate with that process. [Toy

Decl. ¶ 8-21]




                                                29
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 36 of 48 PAGEID #: 502



        Under the totality of the circumstances, even in the unlikely event that Redbubble could

be found to have “used” OSU’s trademarks, no reasonable trier of fact could conclude that

Redbubble has “intentionally” made or sold any product “knowing it was a counterfeit” of an

OSU trademark. This constitutes a separate basis for denying OSU’s Motion for Summary

Judgment on the Third Count for Counterfeiting.16

        D.     Redbubble Is Entitled to Judgment in Its Favor on OSU’s Fourth Count for
               Violation of Right of Publicity Under O.R.C. Chapter 2741

        OSU summarily asserts that Redbubble is liable for violation of Urban Meyer’s right of

publicity, without so much as setting forth the elements of that cause of action. However, the

elements of a statutory right of publicity claim apply on their face only to someone who “uses”

the plaintiff’s persona for a commercial purpose. Moreover, ORC § 2741.02(E) sets forth an

exception for intermediaries like Redbubble “by whom any advertisement or solicitation in

violation of this section is published or disseminated” unless it is established that the defendant

“had knowledge of the unauthorized use of the persona.”

        Here, the undisputed facts establish that Redbubble is not liable under OSU’s right of

publicity claim for at least three reasons: 1) Redbubble did not itself “use” Mr. Meyer’s persona

for a commercial purpose, as any such use was by third-party Sellers using the Redbubble

Marketplace; 2) in the event that Redbubble were somehow deemed to have “used” Mr. Meyer’s

persona, Redbubble would be immune as an intermediary that did not have knowledge of the

specific unauthorized uses in question; and 3) Redbubble is immunized from liability under

Section 230 of the Communications Decency Act.

               1.     Redbubble Is Not Liable Because It Did Not Use Mr. Meyer’s Persona

        As with the trademark-based claims, Redbubble has not violated Mr. Meyer’s right of

   16
      These same arguments apply with equal force to OSU’s claim that Redbubble has engaged
in willful trademark infringement in its First Count for direct trademark infringement.

                                                30
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 37 of 48 PAGEID #: 503



publicity as a matter of law because Redbubble has not “used” Mr. Meyer’s persona. The “use”

requirement is expressly set forth in ORC § 2741.02(A), which provides that "a person shall not

use any aspect of an individual's persona for a commercial purpose."

       “There is a paucity of precedent in Ohio regarding” the statutory right of publicity claim.

Roe v. Amazon. com, 170 F. Supp. 3d 102 (S.D. Ohio 2016). As a result, there appears to be no

case law specifically interpreting the term “use” in Section 2741 et seq. However, other courts

considering similar right of publicity claims have determined that “use” should carry its ordinary

meaning, requiring that a defendant must take affirmative steps to specifically exploit the

persona in question. See, e.g., Cross v. Facebook, Inc., 14 Cal. App. 5th 190, 208 (2017) (“Both

[California] Civil Code section 3344 and the common law require that Facebook ‘use[ ]’ the

plaintiff's identity”); Perfect 10, Inc. v. Google, Inc., Case No. CV 04-9484 AHM (SHx)) 2010

WL 9479060, p. *13 (C.D.Cal., July 30, 2010), aff’d 653 F.3d 976 (9th Cir. 2011) ("a plaintiff

must show that the defendant appropriated the plaintiff's name or likeness for commercial

purposes") (emphasis in original); Doe ex rel. Roe v. Backpage.com, LLC, 104 F. Supp. 3d 149

(D. Mass. 2015) (quoting Tropeano v. Atl. Monthly Co., 379 Mass. 745, 749, 400 N.E.2d 847

(1980)) (drawing distinction between non-actionable “situations in which the defendant makes

an incidental use of the plaintiff's name, portrait or picture” (i.e., providing on line classifieds

forum on which third parties pay for ads used to promote sex trafficking of children), and “those

in which the defendant uses the plaintiff's name, portrait or picture deliberately to exploit its

value for advertising or trade purposes,” which may serve as the basis for liability).

       More specifically, courts have held that a service provider like Redbubble cannot be held

liable for a right of publicity claim based on content uploaded by a third party. See, e.g., Cross,

supra (Facebook did not assume liability by placing ads next to third party postings on Facebook




                                                 31
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 38 of 48 PAGEID #: 504



that violated plaintiff’s right of publicity); Perfect 10, supra (Google did not “use” the likeness

of models whose images were uploaded by third parties to a blogging service hosted by Google);

Almeida v. Amazon. com, Inc., 456 F. 3d 1316 (11th Cir. 2006) (Amazon.com did not make the

requisite “use” of plaintiff’s likeness under Florida’s right of publicity by providing a product

detail page that displays the cover of each book offered for sale, as well as text describing the

book, since the book’s author provided the original content).

       As set forth in detail above in the context of OSU’s trademark infringement claims,

Redbubble has not made any use of Mr. Meyer’s persona. At most, the evidence of record

suggests that it may have received a service fee as a result of third party uses of Mr. Meyer’s

persona. As a matter of law, such incidental use is insufficient to support a claim under ORC §

2741 for violating Mr. Meyer’s right of publicity, and warrants entry of summary judgment in

Redbubble’s favor on this claim.

               2.      Redbubble Is Not Liable Because It Was an Intermediary

       ORC § 2741.02(E) provides that “[t]he owners or employees of any medium used for

advertising, including but not limited to, a newspaper, magazine, radio or television network or

station, cable television system, billboard, transit ad, and global communications network, by

whom any advertisement or solicitation in violation of this section is published or disseminated

are not liable under this section or section 2741.07 of the Revised Code unless it is established

that those owners or employees had knowledge of the unauthorized use of the persona.”

       The Redbubble Marketplace qualifies as a “medium used for advertising” for purposes of

the statute. Specifically, as discussed in detail previously, Redbubble’s platform is a “global

communications network” that enables third-party Sellers to “list” (i.e., advertise) their products

for sale, much like the other examples listed in the statute.




                                                 32
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 39 of 48 PAGEID #: 505



       The district court’s opinion in Skreened does not compel a contrary conclusion. There,

the court determined based on the testimony of Skreened’s owners that Skreened was “simply in

the business of printing apparel, without mentioning being in the advertising business or serving

as a provider of any sort.” In contrast, Redbubble is a “provider” of access to a Marketplace, and

allows third-party Sellers the capability to advertise through their use of that Marketplace

       As previously discussed, no Redbubble personnel had knowledge of specific designs

uploaded and listed for sale by third-party Sellers on the Marketplace, including designs that may

have featured the persona of Mr. Meyer, nor did they have knowledge of the use of his persona

on specific finished products prior to the filing of this lawsuit. [Toy Decl. ¶¶ 24-28] Accordingly,

Redbubble is entitled to the statutory exemption of ORC § 2741.02(E) as a matter of law, and

summary judgment in favor of Redbubble is therefore appropriate.

               3.      Redbubble Is Immune from OSU’s State Law Right of Publicity Claim as
                       an Interactive Computer Service Under Section 230 of the
                       Communications Decency Act.

       Redbubble is immune from suit on Plaintiff’s state law right of publicity claim based on

Section 230 of the Communications Decency Act (“CDA”), 47 U.S.C. § 230, which specifies

that “[n]o provider or user of an interactive computer service shall be treated as the publisher or

speaker of any information provided by another information content provider.” 47 U.S.C. §

230(c)(1). “Section 230 bars a claim if (1) the defendant asserting immunity is an interactive

computer service provider, (2) the particular information at issue was provided by another

information content provider, and (3) the claim seeks to treat the defendant as a publisher or

speaker of that information.” Jones v. Dirty World Entertainment Recordings, LLC, 755 F.3d

398, 409 (6th Cir. 2014). On the other hand, “a defendant is not entitled to protection for claims

based on the publication of information if the defendant is ‘responsible, in whole or in part, for

the creation or development of the information.’” Id. at 406-07 (quoting 47 U.S.C. § 230(f)(3)).


                                                33
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 40 of 48 PAGEID #: 506



       “The majority of federal circuits have interpreted the CDA to establish broad ‘federal

immunity to any cause of action that would make service providers liable for information

originating with a third-party user of the service.’” Perfect 10, Inc. v. Ccbill LLC, 488 F.3d 1102,

1118 (9th Cir. 2007) (citing to, among others, Almeida v. Amazon.com, Inc., 456 F.3d 1316,

1321 (11th Cir. 2006), and Zeran v. America Online, Inc., 129 F.3d 327, 331 (4th Cir. 1997));

see also Jones, supra (“Although § 230(c)(1) does not explicitly mention immunity or a

synonym thereof, this and other circuits have recognized the provision to protect internet service

providers for the display of content created by someone else.”).

       With respect to right of publicity claims in particular, the only federal appellate court to

directly rule on this issue has specifically held that the CDA immunizes an interactive computer

service from right of publicity claims. See, e.g., Perfect 10, supra, 488 F.3d at 1119 (expressly

holding that right of publicity claims against online service providers are barred under the CDA,

and reversing district court decision to the contrary). Other courts have followed suit. See, e.g.,

Perfect 10, Inc. v. Giganews, Inc., 2013 WL 2109963, at *15-16 (C.D. Cal. Mar. 8, 2013)

(finding claims against service providers for violation of publicity rights under California law

barred by Section 230); Almeida v. Amazon.com, Inc., 2004 WL 4910036, at *4 (S.D. Fla. 2004)

(holding Section 230 barred Florida right of publicity claim), aff’d on other grounds, Almeida v.

Amazon.com, Inc., 456 F.3d 1316, 1321 (11th Cir. 2006).

       Although Judge Frost concluded in dicta in Skreened that Section 230 would not apply to

a right of publicity claim under Ohio law, Redbubble respectfully submits that his conclusion

was erroneous and should not be followed by this Court. After holding that the defendants in

Skreened had waived a Section 230 defense because they failed to plead it, Judge Frost explained

that “even if Defendants had not forfeited reliance on § 230, they ignore the fact that its




                                                34
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 41 of 48 PAGEID #: 507



immunity provision does not apply in the trademark context or in the context of a state law right

of publicity claim.” While the court did not provide any reasoning for its decision other that a

string of statutory and case citations and parentheticals, it appears that the court assumed that

right of publicity claims are state intellectual property claims, and that such claims are exempted

from CDA immunity under Section 230(e)(2), which states that “[n]othing in this section shall be

construed to limit or expand any law pertaining to intellectual property." However, this reasoning

has been rejected by the Ninth Circuit, the only Circuit court to expressly decide whether state

intellectual property claims are covered under Section 230(e)(2).

       As the Ninth Circuit explained in Perfect 10, supra, interpreting the intellectual property

exemption of Section 230(e)(2) to include state intellectual property claims is contrary to the

CDA statutory scheme:

               While the scope of federal intellectual property law is relatively well-
               established, state laws protecting “intellectual property,” however defined,
               are by no means uniform. Such laws may bear various names, provide for
               varying causes of action and remedies, and have varying purposes and
               policy goals. Because material on a website may be viewed across the
               Internet, and thus in more than one state at a time, permitting the reach of
               any particular state’s definition of intellectual property to dictate the
               contours of this federal immunity would be contrary to Congress’s
               expressed goal of insulating the development of the Internet from the
               various state law regimes.

488 F.3d at 1118-19 (citations omitted). The Court further reasoned that “defendants that are

otherwise entitled to CDA immunity will usually be subject to the law of numerous states. An

entity otherwise entitled to § 230 immunity would thus be forced to bear the costs of litigation

under a wide variety of state statutes that could arguably be classified as ‘intellectual property.’

As a practical matter, inclusion of rights protected by state law within the ‘intellectual property’

exemption would fatally undermine the broad grant of immunity provided by the CDA. Id. at

1119 n. 5. (quoting Zeran, supra, 129 F.3d at 330)).



                                                35
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 42 of 48 PAGEID #: 508



        Consistent with the Ninth Circuit ruling in Perfect 10, the Sixth Circuit has held that the

immunity provisions in Section 230 should be construed broadly, and that “close cases must be

resolved in favor of immunity, lest we cut the heart out of section 230 by forcing websites to face

death by ten thousand duck-bites, fighting off claims that they promised or encouraged – or at

least tacitly assented to – the illegality of third parties.” Jones, supra, 755 F.3d at 408.

        Here, as discussed above, the undisputed facts demonstrate that Redbubble is not

responsible for the creation or development of the content offered for sale on the Redbubble

Marketplace, and that each of the three elements of Section 230 immunity are satisfied. This

constitutes a second basis for granting summary judgment to Redbubble on OSU’s right of

publicity claim.

                        a.      Redbubble is an interactive computer service

        An “interactive computer service” is defined as “any information service, system, or

access software provider that provides or enables computer access by multiple users to a

computer server.” 47 U.S.C. § 230(f)(2). The undisputed facts demonstrate, and OSU concedes,

that the Redbubble platform allows “third parties [to] upload designs to RedBubble’s [sic] public

website” [OSU Motion at p. 2; Toy Decl. ¶ 17] Accordingly, Redbubble clearly satisfies this first

prong of the Section 230 immunity test. See Jones, supra (holding that a web site that did not

author defamatory statements but did select them for publication on the site still qualified as an

interactive software provider); Oberdorf v. Amazon.com, Inc., 295 F. Supp. 3d 496 (M.D. Pa.

2017) (noting that “[t]he Amazon Marketplace serves as a sort of newspaper classified ad

section, connecting potential consumers with eager sellers in an efficient, modern, streamlined

manner” and finding the Amazon Marketplace to qualify as an “interactive computer service”

without discussion.




                                                  36
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 43 of 48 PAGEID #: 509



                      b.      The accused content was provided by another information content
                              provider

       An “information content provider” is defined by statute as “any person or entity that is

responsible, in whole or in part, for the creation or development of information provided through

the Internet or any other interactive computer service.” 47 U.S.C. § 230(f)(3). “If a website

displays content that is created entirely by third parties, then it is only a service provider with

respect to that content – and thus is immune from claims predicated on that content.” Jones,

supra, 755 F.3d at 408.

       Here, there is no dispute that the Redbubble Marketplace exclusively “displays content

that is created entirely by third parties,” namely the Sellers. [Toy Decl. ¶ 17] As a result, the

content at issue must be deemed “provided by another information content provider,” and the

second element for establishing Section 230 immunity is established as a matter of law. See

Jones, supra (web site was not an information content provider, even though they selected posts

for publication and commented on at least one of the defamatory posts); Eberhart v.

Amazon.com, Inc., No. 16-CV-8546 (JPO), 2018 WL 4080348, at *6 n. 5 (S.D.N.Y. Aug. 27,

2018) (holding as a matter of law that CDA preempted a claim against Amazon.com arising out

of a product listing by a third-party seller on the Amazon Marketplace).

                      c.      OSU’s right of publicity claim seeks to treat Redbubble as a
                              publisher or speaker of the information in question

       There is no question that OSU’s right of publicity claim purports to hold Redbubble

liable as a publisher or speaker of the images that it contends violates Mr. Meyer’s publicity

rights. In its Complaint, OSU expressly alleges that Redbubble is liable for violating Mr.

Meyer’s persona because it is “using it on merchandise.” [Complaint, ¶ 60] OSU’s Motion for

Summary Judgment similarly makes clear that it seeks to hold Redbubble responsible for




                                                37
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 44 of 48 PAGEID #: 510



publishing Mr. Meyer’s image on Redbubble’s web site. [OSU Motion at 26] Given these

admissions, OSU cannot seriously dispute that this element is satisfied. Oberdorf, supra, 295 F.

Supp. 3d at 502-03 (court granted summary judgment for Amazon on CDA defense, ruling that

by trying to hold Amazon liable for hosting a third-party listing on the Amazon Marketplace,

plaintiffs “are attempting to ‘treat [Amazon] as the publisher or speaker of ... information

provided by" the third-party seller).

       Because the undisputed facts demonstrate that all three elements for establishing

immunity under Section 230 of the Communications Decency Act have been satisfied,

Redbubble is entitled to such immunity as a matter of law, and summary judgment in

Redbubble’s favor on OSU’s right of publicity claim is appropriate.

       E.      OSU’S Request for a Permanent Injunction Is Both Meritless and Premature

       OSU has asked the Court to issue a permanent injunction of unspecified scope, but this

request puts the cart before the horse. OSU cannot possibly be entitled to a permanent injunction

unless and until it has obtained a determination in its favor on the merits. See University of Texas

v. Camenisch, 451 U.S. 390, 396 (1981). To the contrary, as set forth above, Redbubble contends

it is entitled to summary judgment against OSU on those claims.

       If OSU were to prevail on its claims, Redbubble might be willing to simply stipulate to

an appropriate injunction, depending on what the proposed scope is. But the scope of any relief

that OSU might be entitled to, even if it were to prevail on the merits of its claims, is unclear at

this point. For example, in its argument, OSU argues that Redbubble should be permanently

enjoined “from using the Ohio State Marks.” [OSU Motion at 27]. But OSU defines the term

“Ohio State Marks” as “federally registered trademarks owned, used and licensed by Ohio State”

without listing or giving Redbubble or the Court notice of whether those marks encompass only




                                                38
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 45 of 48 PAGEID #: 511



the ten registered trademarks as Exhibits A-K to the Declaration of Mary R. True in Support of

Plaintiff’s Motion for Summary Judgment, or something else. [OSU Motion at 1] And in its

conclusion, OSU requests not only an injunction against the Ohio State Marks, but also against

“any other words or signs or symbols or device that suggest an affiliation, approval, license,

connection, sponsorship or endorsement with Ohio State,” whatever that means. [OSU Motion at

30-31]

         Moreover, as discussed throughout this Opposition and Cross-Motion, Redbubble has

already eliminated infringement by third-party Sellers on the Redbubble Marketplace to the

extent of its abilities. And it has been largely successful; OSU has only been able to point to four

allegedly infringing listings over the past nine months.

         Without knowing what the Court deems Redbubble’s obligations to be with respect to

these marks, it is difficult for Redbubble to address whether and how it might meet those

obligations. Before Redbubble is subjected to an injunction under penalty of contempt, it should

have the opportunity to receive notice of precisely what relief is being sought, learn from the

Court what it believes Redbubble has done wrong, and have an opportunity to argue the burden

associated with complying with those particular obligations.

         Accordingly, Redbubble requests that the Court defer substantive briefing on OSU’s

injunction request until after the Court rules on this motion, if necessary.

         F.     OSU’S Request to Designate this Case Exceptional Is Without Merit

         OSU’s request that the Court determine this case to be “exceptional” under 15 U.S.C.

§ 1117, but this request is completely baseless. Under the standard set forth by the U.S. Supreme

Court in Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749, 1756 (2014), an

exceptional case is “one that stands out from others with respect to the substantive strength of a




                                                 39
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 46 of 48 PAGEID #: 512



party’s litigating position (considering both the governing law and the facts of the case) or the

unreasonable manner in which the case was litigated.” The Octane Fitness court further noted

that such determinations should be “rare” and must be assessed “considering the totality of the

circumstances.” Id.

        Redbubble’s conduct comes nowhere near meeting those standards. Redbubble firmly

believes, as set forth throughout this Opposition and Cross-Motion, that it is entitled to prevail on

the merits. At the very least, there is substantial authority that supports Redbubble’s position that

it cannot be held liable because it has not used the marks or publicity rights in question. Put

simply, Redbubble’s legal positions in this case are not frivolous or so substantively weak to

render them “exceptional.”

        Nor is OSU entitled to an exceptional case determination based on the manner in which

the case was litigated. Indeed, aside from the conclusory assertion that “Defendant has raised

multiple affirmative defenses that are irrelevant to this case of trademark counterfeiting and

direct infringement,” without specifying what those defenses are or how they are irrelevant, OSU

has not pointed to any purported wrongdoing regarding the “manner in which the case was

litigated.”

        OSU claims that “[h]ad Defendant responded to Plaintiff and acknowledged that it was

selling counterfeits and agreed to and promptly ceased the offering and sale of such products in

April 2017, Ohio State and Defendant would not be before this Court,” but this argument

misstates the relevant facts. Redbubble did promptly respond to OSU both times that OSU

contacted and expressly asked OSU for assistance in identifying the infringing conduct. [Toy

Decl. Exhs. F, H] OSU ignored these requests. If OSU had provided the URLs of the allegedly

infringing listings at the time they were requested, those listings would have been promptly




                                                 40
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 47 of 48 PAGEID #: 513



removed, consistent with Redbubble’s standard practices. [See, e.g., Toy Decl. ¶¶ 7, 24-28] If

OSU had promptly identified later-discovered allegedly infringing listings to Redbubble

promptly upon discovering them, Redbubble would have promptly removed them as well in

accordance with its IP/Publicity Rights Policy, limiting any damage to OSU from their continued

sale by third-party Sellers. [See Toy Decl. Exh. D] And if OSU had collaborated with

Redbubble, like so many content owners have, on putting together proactive policing guidelines,

Redbubble could have implemented such policing earlier and more effectively. [Toy Decl.

¶¶ 9-14] While OSU of course had the right to refuse to cooperate, had OSU acted differently, it

could and likely would have eliminated much of the harm of which it now complains, harm

brought on not by Redbubble but by third-party Sellers who have used the Redbubble

Marketplace in violation of Redbubble’s rules and principles.

       In sum, “considering the totality of the circumstances” as the Supreme Court’s opinion on

Octane Fitness requires, this simply is not the “rare” case where a party’s legal position is so

frivolous or its litigation conduct so unreasonable to warrant an exceptional case determination.

Accordingly, OSU’s motion to have the case deemed exceptional should also be denied.

                                        CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiff’s Motion for Summary

Judgment, and should grant Redbubble’s Cross-Motion for Summary Judgment and enter

judgment in favor of Redbubble on OSU’s Complaint and of each cause of action therein.




                                               41
Case: 2:17-cv-01092-ALM-CMV Doc #: 23 Filed: 10/05/18 Page: 48 of 48 PAGEID #: 514



                                              Respectfully submitted,


                                              /s/ Gerhardt A. Gosnell II
                                              James E. Arnold, Trial Attorney   (0037712)
                                              Gerhardt A. Gosnell II            (0064919)
                                              JAMES E. ARNOLD & ASSOCIATES, LPA
                                              115 W. Main St., Fourth Floor
                                              Columbus, Ohio 43215
                                              Telephone:     (614) 460-1600
                                              Facsimile:     (614) 469-1093
                                              Email:         jarnold@arnlaw.com
                                                             ggosnell@arnlaw.com


                                              Kenneth B. Wilson (pro hac vice)
                                              COASTSIDE LEGAL
                                              455 1st Avenue
                                              Half Moon Bay, CA 94019
                                              Telephone: (650) 440-4211
                                              Email: ken@coastsidelegal.com

                                              Counsel for Defendant Redbubble, Inc.




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 5, 2018, a copy of the foregoing

Redbubble Inc.’s Cross-Motion For Summary Judgment And Memorandum In Opposition To

Plaintiff’s Motion For Summary Judgment was filed with the Court using the Clerk of Court’s

electronic filing system, which will send notice of this filing to all parties that have entered an

appearance in this matter.




                                                     /s/ Gerhardt A. Gosnell II
                                                     Gerhardt A. Gosnell II




                                                42
